IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 March 31, 2009
                                No. 08-60005
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

JIZI CUI

                                           Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                              BIA No. A99 677 641


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Jizi Cui, a native and citizen of the People’s Republic of China, petitions
this court for review of the Board of Immigration Appeals (BIA) decision on
December 5, 2007, denying her July 13, 2007 motion to reopen her removal
proceedings as untimely under 8 C.F.R. § 1003.2(c)(2). Cui also has filed a
petition for review of the BIA’s decision on June 6, 2008, denying her “Motion to




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60005

Reconsider, Motion to Amend, Motion to Consolidate, Motion to Remand, Motion
for Sua Sponte En Banc Review, and Motion for Stay of Removal.”
      Cui argues that the BIA erred by refusing to apply equitable tolling to
excuse the untimeliness of her July 13, 2007 motion to reopen. She contends
that equitable tolling should have been applied on the basis of ineffective
assistance of counsel. Cui also argues that her Fifth Amendment right to due
process was violated because ineffective assistance of counsel has rendered her
removal proceedings fundamentally unfair. With respect to her petition for
review of the BIA’s June 6, 2008 decision, the arguments in Cui’s brief pertain
only to the BIA’s denial of reconsideration of its December 5, 2007 decision, and
Cui has waived any argument challenging the BIA’s denial of her other motions
by failing to brief any such arguments. See Calderon-Ontiveros v. INS, 809 F.2d
1050, 1052 (5th Cir. 1986).
      Cui’s argument that the time limitations period set forth in § 1003.2(c)(2)
should have been equitably tolled on the basis of ineffective assistance of counsel
“is in essence an argument that the BIA should have exercised its discretion to
reopen the proceeding sua sponte based upon the doctrine of equitable tolling.”
Ramos-Bonilla, 543 F.3d at 220 (internal quotation marks and citation omitted).
Therefore, this court lacks jurisdiction to review the BIA’s decisions denying
Cui’s untimely motion to reopen and her motion for reconsideration. See id.;
Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 250 (5th Cir. 2004).
      To the extent that Cui argues that equitable tolling should be applied to
protect her due process rights with regard to the BIA’s denial of her motion to
reopen, her argument is unavailing. See Altamirano-Lopez v. Gonzales, 435 F.3d
547, 550 (5th Cir. 2006) (recognizing that there is no liberty interest at stake in
a motion to reopen). To the extent that Cui’s argument concerning due process
challenges decisions other than the BIA’s December 5, 2007 decision denying her
motion to reopen or the BIA’s June 6, 2008 decision denying her motion for


                                        2
                                  No. 08-60005

reconsideration, this court lacks jurisdiction to consider to her argument because
any such decision is outside the scope of the petitions for review before this
court. See 8 U.S.C. § 1252(a)(5), (b).
      PETITIONS DISMISSED.




                                         3